Citation Nr: 1341606	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for rash, infection, and right below the knee amputation as the result of surgery performed by VA in March 2006 and VA treatment from December 2005 to August 2006.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left above knee amputation (claimed as left leg condition) as the result of surgery performed by VA in March 2006 and VA treatment from December 2005 to March 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1969 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was previously before the Board in February 2011 and was remanded for a further development.  It has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

VA Records

The matter was remanded by the Board in February 2011 in part, for the AMC to obtain the complete, original clinical records associated with the March 1, 2006 left hip replacement, the May 1, 2006 urgent care visit, the July 6, 2006 left hip aspiration, the July 26, 2006 surgery to remove left hip replacement hardware, and the July 28, 2006 surgery to restore blood flow.  The records were to include (a) the actual original informed consent forms; (b) nurses notes; (c) progress notes; (d) doctor's notes and orders; (e) imaging reports; (f) input/output flow sheets; (g) anesthesia flow sheets; (h) all other handwritten information. See February 2011 Board remand.

On remand, the AMC did obtain treatment reports from the VAMC in Wichita for the time periods mentioned above and associated the records with the claims file.  However, the records contained only electronic reports with electronic signatures from the physicians and nurses.  The informed consent procedures followed in the electronic records note that the Veteran's signature is located on the forms in the hard copy chart, which was not provided.  As the issue of whether the Veteran was fully informed of the risks of infection from his surgeries performed in 2006 are relevant to this appeal, the Board cannot find that the February 2011 remand directives were fully complied with. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required to obtain the Veteran's complete original clinical records, to include the Veteran's hard copy chart for the dates listed above.  If the hard copy chart does not exist, or the records cannot be obtained, a notation in the claims file should be made as to such.

Social Security Records

The Veteran has indicated in a January 2009 correspondence to the VA that he has been receiving Social Security Administration (SSA) disability benefits for the past three years, which includes the time period encompassed in his claim.  There is a possibility that there exists SSA records contemporaneous with the Veteran's 2006 surgery and subsequent treatment at VA.  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

VA Medical Panel Opinion

The February 2011 remand directed that the RO/AMC obtain a VA panel opinion, consisting of an infectious disease specialist and an orthopedic surgeon, regarding the Veteran's claim.  In response, the RO/AMC obtained two separate medical opinions from the Fayetteville VAMC in March 2011, with addendums filed in September 2011 and May 2013.  There is no indication that the two physicians conferenced the matter together prior to rendering their separate opinions.  Furthermore, while the case was referred to an orthopedic surgeon at the Fayetteville VAMC, the case was not referred to an infectious disease specialist, as was specifically required by the Board's February 2011 remand directive.  Rather, it was referred to a specialist in general preventative and occupational medicine.  The explanation given was that the VAMC Fayetteville did not have an infectious disease specialist.  The physician rendering the opinion provided no information as to her qualifications or knowledge of infectious diseases.  There is also no indication in the claims file that an attempt to contact another VA facility employing both an infectious disease specialist and an orthopedic surgeon was done.  Since the questions presented by this matter are complex, requiring expertise in infectious diseases, the Board finds that the opinion is inadequate and fails to comply with the Board's February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, while the second medical opinion was obtained from an orthopedic surgeon in March 2011, the Board finds that it is inadequate.  The physician did not address the statements from the Veteran's wife, nor did he address the private treatment records that provide contradictory opinions.  Also, the physician addressed the infection and below the right knee amputation, but was also asked in the remand directives to address the issue of a rash, which was not done.  The physician was also asked to compare the Veteran's condition before each treatment period to his condition after such care had stopped, but that was also not done.  Given the deficiencies in the medical opinions, the Board cannot find that there has been substantial compliance with the remand directives.  The case must again be remanded for a new VA panel opinion from an infectious disease specialist and an orthopedic surgeon.   See Stegall v. West, 11 Vet. App. 268 (1998).   
  
Statement of the Case

In a May 2009 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for left above knee amputation (claimed as left leg condition).  In correspondence written by the Veteran's wife but signed by the Veteran, received in June 2009, the Veteran expressed desire to receive compensation for his left above knee amputation, and stated that he was "filing a claim for delay in care and improper care resulting in the loss of the left leg."  This correspondence, liberally construed, amounts to a notice of disagreement (NOD) with the May 2009 rating decision. 

By filing a timely NOD with the May 2009 rating decision, the Veteran has initiated appellate review on the issue therein decided.  The RO has yet to issue a statement of the case (SOC) with respect to the claim for compensation under 38 U.S.C.A. § 1151 for left above knee amputation (claimed as left leg condition).  When a notice of disagreement has been filed, an SOC must be issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Board is therefore obligated to remand this issue for the issuance of a SOC. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the complete, original hard copy charts of the VA clinical records associated with the March 1, 2006 left hip replacement, the May 1, 2006 urgent care visit, July 6, 2006 left hip aspiration, July 26, 2006 surgery to remove left hip replacement hardware, and July 28, 2006 surgery to restore blood flow, to include the actual original informed consent forms from all of the dates of the procedures performed.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

3.  After the above development has been accomplished, the Veteran's claims file should be forwarded to a panel of two physicians (an infectious disease specialist and an orthopedic surgeon) not involved in any way with the Veteran's treatment from December 2005 to August 2006.  Specialists may be from separate facilities but they must be consult in their review.    

The panel should review the detailed descriptions of the Veteran's VA treatment from December 2005 to August 2006, provided by the Veteran's wife, an RN/BSN. The panel should also review all VA and private medical records from December 2005 to August 2006.

(a)  The panel should then provide an opinion as to whether it is at least as likely as not that the Veteran incurred an additional disability, to include rash, infections, and right below the knee amputation, as a result of his VA treatment. 

In making the conclusion, they should compare the Veteran's condition immediately before each treatment period to the Veteran's condition after such care had stopped.  The panel should consider each involved body part or system separately. 

(b)  If the panel determines that it is at least as likely as not that the Veteran incurred an additional disability during VA treatment from December 2005 to August 2006 as a result of VA treatment, such additional disability should be specifically identified. 

(c)  The panel should then provide an opinion as to whether it is at least as likely as not that the additional disability (1) is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault attributable to VA, OR (2) was an event that was not reasonably foreseeable. 

To make this determination, the panel should consider whether the Veteran's treating physicians exercised the degree of care that would be expected of a reasonable health care provider, both in conducting the surgeries and treatment and in considering the Veteran's thoughts and opinions regarding the methods in which the surgeries were done.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided. 

4.  Issue an SOC with respect to the claim for compensation under 38 U.S.C.A. § 1151 for left above knee amputation (claimed as left leg condition).  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2012).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


